Case: 20-10476     Document: 00515835196         Page: 1     Date Filed: 04/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 23, 2021
                                  No. 20-10476                              Lyle W. Cayce
                                                                                 Clerk

   Michael Wease,

                                                           Plaintiff—Appellant,

                                       versus

   Ocwen Loan Servicing, L.L.C.; Wells Fargo Bank, N.A.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CV-4107


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          In this home foreclosure case, Michael Wease appeals the district
   court’s final judgment and denial of his motion for reconsideration. Wease
   filed this lawsuit against Ocwen Loan Servicing, L.L.C. and Wells Fargo
   Bank, N.A. (collectively, “Appellees”) for various claims, including breach
   of contract.   On appeal, he argues that the district court improperly:


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10476     Document: 00515835196           Page: 2   Date Filed: 04/23/2021




                                    No. 20-10476


   (1) denied his jury charge request; and (2) failed to include any question
   related to Ocwen’s alleged breach of contract, constituting a manifest error.
   For the following reasons, we AFFIRM.

                               I.    Background
          This case concerns a longstanding contractual dispute between the
   parties. Wease executed a home equity note on his property and secured the
   loan with a deed of trust, with an appended Escrow Waiver Agreement
   (collectively, the “Loan Contract”). Under the Loan Contract, Wease was
   responsible for paying property taxes. However, under Section 3 of the deed
   of trust, if Wease failed to pay his taxes, pursuant to a waiver, Ocwen (the
   loan servicer) could exercise its right to pay the amount owed and demand
   repayment. Notably, Ocwen could revoke the waiver “at any time by a notice
   given in accordance with Section 14” of the deed of trust.
          After Ocwen paid Wease’s 2010 property taxes, Wells Fargo (the
   current beneficiary of the deed of trust) attempted to foreclose on Wease’s
   home. In response, Wease filed a lawsuit against the Appellees for various
   claims, including breach of contract. Among other claims, Wease alleged that
   Ocwen breached the deed of trust by paying his non-delinquent 2010 taxes,
   revoking the Escrow Waiver Agreement, and setting up an escrow account—
   all without notice. Appellees filed a foreclosure counterclaim.
          The district court granted Appellees’ motion for summary judgment
   on all of Wease’s claims, as well as Appellees’ foreclosure counterclaim.
   Wease appealed; we reversed the district court’s grant of summary judgment
   on Wease’s breach-of-contract claim, vacated the grant of summary
   judgment on the foreclosure counterclaim, and remanded. Wease v. Ocwen
   Loan Servicing, L.L.C., 915 F.3d 987, 997 (5th Cir. 2019). In particular, we
   noted that there were two breach-of-contract issues in need of resolution:
   (1) “whether the contract permitted Ocwen to pay Wease’s non-delinquent




                                         2
Case: 20-10476        Document: 00515835196              Page: 3       Date Filed: 04/23/2021




                                         No. 20-10476


   2010 taxes on December 16, 2010”; and (2) “whether Ocwen provided
   contractually required notice of that action and of Ocwen’s revocation of the
   [Escrow] Waiver Agreement.” Id. at 993.
           On remand, a jury found in favor of the Appellees regarding Wease’s
   two surviving breach-of-contract claims and the foreclosure counterclaim.
   Wease filed a motion for reconsideration under Federal Rule of Civil
   Procedure 59(e). The district court denied his motion and entered a final
   judgment against Wease based on the jury verdict. Wease timely appealed.

                    II.    Jurisdiction and Standard of Review
           The district court had diversity jurisdiction over this case under 28
   U.S.C. §§ 1332 and 1441. The real parties in interest are citizens of different
   states and the amount in controversy is greater than $75,000. 1 We have
   jurisdiction under 28 U.S.C. § 1291 to review the district court’s final
   judgment.
           Our review of a jury instruction challenge is governed by Federal Rule
   of Civil Procedure 51. Rule 51(c)(1) requires a party who objects to the failure
   to give an instruction to “do so on the record, stating distinctly the matter
   objected to and the grounds for the objection.” In addition, there is a
   timeliness requirement, which is satisfied if “a party objects at the
   opportunity provided under Rule 51(b)(2)” before the court delivers jury
   instructions and final jury arguments. Fed. R. Civ. P. 51(c)(2)(A).
           We review a properly preserved jury instruction objection for abuse of
   discretion, “affording the trial court substantial latitude in describing the law


           1
           Wease suggests that diversity jurisdiction may be lacking because he does not
   know the citizenship of limited liability company Ocwen’s members. This suggestion is
   unfounded: Ocwen clearly listed the citizenship of its sole member in its notice of removal,
   and Wease never challenged it in his later amended complaints.




                                                3
Case: 20-10476      Document: 00515835196             Page: 4   Date Filed: 04/23/2021




                                       No. 20-10476


   to the jurors.” Jimenez v. Wood Cnty., 660 F.3d 841, 845 (5th Cir. 2011) (en
   banc) (internal quotation marks and citation omitted). If a party challenges
   the trial court’s failure to give a requested jury instruction, we will reverse
   only if the requested instruction (1) “was a substantially correct statement of
   law,” (2) “was not substantially covered in the charge as a whole,” and
   (3) “concerned an important point in the trial such that the failure to instruct
   the jury on the issue seriously impaired the party’s ability to present a given
   claim.” Janvey v. Dillon Gage, Inc. of Dall., 856 F.3d 377, 388 (5th Cir. 2017)
   (cleaned up).
          We also review a denial of a motion to reconsider for abuse of
   discretion. In re Life Partners Holdings, Inc., 926 F.3d 103, 128 (5th Cir. 2019).
   We construe “a motion for reconsideration filed within 28 days of final
   judgment as a Federal Rule of Civil Procedure 59(e) motion to alter or amend
   the district court’s judgment.” Id. To prevail under Rule 59(e), the movant
   “must clearly establish either a manifest error of law or fact or must present
   newly discovered evidence and cannot . . . raise arguments which could, and
   should, have been made before the judgment issued.” Id. (internal quotation
   marks and citation omitted). Relevant here, a “manifest error” is an obvious
   error that “is plain and indisputable, and that amounts to a complete
   disregard of the controlling law.” Guy v. Crown Equip. Corp., 394 F.3d 320,
   325 (5th Cir. 2004) (internal quotation marks and citation omitted).

                                III.    Discussion
          On appeal, Wease puts forth two related arguments. First, Wease
   argues that the district court erred in denying his requested jury instruction
   question: “Was the Escrow Waiver Agreement breached when Ocwen paid
   for Plaintiff’s 2010 non-delinquent taxes on December 16, 2010?” He
   maintains the proposed question was: (1) “a correct statement of law”;
   (2) “not substantially covered by the charge” because the charge failed to




                                            4
Case: 20-10476        Document: 00515835196              Page: 5      Date Filed: 04/23/2021




                                         No. 20-10476


   address the Appellees’ alleged breach of the Escrow Waiver Agreement; and
   (3) important because it “would have greatly reduced his liability” if the jury
   found that Ocwen breached the Loan Contract. Second, Wease argues that
   the district court erred in denying his Rule 59(e) motion for reconsideration
   because the district court’s failure to include any questions related to
   Appellees’ alleged breach of contract—that is, wrongfully paying Wease’s
   non-delinquent 2010 taxes—constituted a manifest error of law.                         He
   maintains that the charge only “partially addressed” the two breach-of-
   contract issues previously identified by our prior opinion, and that opinion,
   as well as controlling contract law, required the submission of his requested
   question. We disagree.
           To begin, we observe that Wease’s two arguments essentially boil
   down to one question: did the district court err in denying his jury instruction
   request? Assuming arguendo that Wease properly preserved his objection, 2
   he failed to demonstrate the requested question “was not substantially
   covered in the charge as a whole.” 3 Janvey, 856 F.3d at 388 (internal
   quotation marks and citation omitted). The district court’s jury instructions
   included specific language regarding: Wease’s contention that the Appellees
   breached the Loan Contract by revoking the Escrow Waiver Agreement
   without notice; Appellees’ contention that they were permitted under the
   deed of trust and Escrow Waiver Agreement “to advance due amounts to the
   taxing authority for the 2010 taxes”; the specific provisions of the Loan


           2
             The parties dispute whether Wease properly preserved his jury instruction
   objection. However, it is unnecessary to address this issue because Wease’s argument fails
   on the merits.
           3
             Wease focuses his argument on whether the first jury instruction question
   covered his requested question. By focusing on only one aspect of the jury charge, he fails
   to properly assess the entire jury charge as we are required to do. See Janvey, 856 F.3d at
   388.




                                               5
Case: 20-10476     Document: 00515835196          Page: 6   Date Filed: 04/23/2021




                                   No. 20-10476


   Contract that the Appellees were alleged to have breached; as well as a
   question addressing both revocation and adequate notice. Taken as a whole,
   these instructions substantially covered Wease’s requested question, even
   though the district court did not adopt Wease’s precise formulation.
   Therefore, the district court did not err in denying Wease’s requested jury
   question.
          Relatedly, Wease’s argument regarding his Rule 59(e) motion for
   reconsideration fails because, considering the jury charge as a whole, he has
   not shown that the district court committed a manifest error in failing to
   include any questions related to Appellees’ alleged breach of contract
   regarding the payment of Wease’s 2010 taxes.
          Accordingly, we AFFIRM the judgment of the district court and its
   denial of the motion for reconsideration.




                                         6